DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 06/07/2021. This action is made Final.
B.	Claims 1-6, 10-21 remain pending.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tim Dasilva et al. (US Pub. 2012/0023534 A1), herein referred to as “Dasilva” in view of Lawrence Way Silver (US Pub. 2014//0195675), and herein referred to as “Silver” in further view of Sirpal, Sanjiv et al. (US Pub. 2016/0044152 A1), herein referred to as “Sirpal”.


(par.126; fig.10-26 shows different interfaces; alternatively par.127 discusses a first interface) for providing a content feed that includes at least one content item, the at least one content item associated with a a website wherein the at least one content item is a video (par.40; feed serving module 124 for serving multimedia);
determining, by the computing device, that the at least one content item was accessed from the content feed provided within the first interface (par. 40 feed database 126 accessed when rendering content to GUI);
	and providing, by the computing device, a second interface that includes a first region and a second region, wherein the second interface is different from the first interface for presenting the content feed (par.126; fig.10-26 shows different interfaces; alternatively par.128 discusses a second interface that is different form the first interface),
wherein the content item is displayed in the first region, and wherein the external content referenced by the link associated with the content item is displayed in the second region (fig.18 video content and external content added alongside of video other examples are shown in fig.10-17 of links of external content and aggregated content from feeds for a user). 

Dasilva does not specifically teach split screen interface; however in the same field of endeavor Silver teaches a link that references a website; determining that the content item was accessed from the at least one content feed provided within the 
    PNG
    media_image1.png
    248
    263
    media_image1.png
    Greyscale
exemplarily illustrated in FIG. 10.)


    PNG
    media_image2.png
    421
    688
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Dasilva as modified by Silver does not specifically teach the specific functionality of managing different window placements of a split screen interface; however in the same field of endeavor Sirpal teaches determining by the computer device a selection (par. 206 the user can utilized different gesture input such as tap, flick, drag); of an option in the split screen interface to close the split screen interface (par. 206 input onto a user interface that is either displaying a single window or alternatively displaying a split screen interface where two windows are shown from separate applications running simultaneously on the users device),
In response to the selection of the option to close the split-screen interface, providing, by the computing device, the first interface that provides the content feed, wherein provision of the first interface causes the split-screen to close (par. 206 based upon the user input of tap, flick or drag the user interface can change from single window to a split screen window or from a split screen window to a single window; also note paragraph 311 as an alternative teaching. Sirpal gives multiple examples but ultimately is concerned with the management of split screen windows across one or two display screens, some depictions show a two screen where each screen has separate 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sirpal into Dasilva as modified by Silver this is true because Sirpal suggest that these methods of screen management can be implemented into the firmware, framework and applications as the likes of Dasilva as modified by Silver (par.210-212).

As for claims 2, 12 and 17, Dasilva teaches. The computer-implemented method of claim 1, wherein the data corresponding to the website is obtained from a first computing system and the data corresponding to the at least one content item is obtained from a second computing system (par.56, hosting site 100 and third party site 128 can interchange delivery of content to requesting user). As for claims 3, 13 and 18, Dasilva teaches. The computer-implemented method of claim 2, wherein the first computing system is a third-party computing system (par.56 third party site 128), and wherein the second computing system is a social networking system (par.56, hosting site 100). As for claims 4, 14 and 19, Dasilva teaches. The computer-implemented method of claim 1, wherein the second interface includes an option for collapsing the first region, and wherein, upon selection the option, the second region in which the website is being 

As for claim 21, Dasilva teaches. The computer-implemented method of claim 1, wherein providing the rendering of the website further comprises: formatting, by the computing device, a layout and style of at least one web page associated with the website (FIGS. 12A-12E exemplarily illustrate display screens 209 a of multiple types of computing devices, for example, 308 a, 308 b , 308 c , 1001 , and 1002 , displaying synchronized content data streams 207 exemplarily illustrated in FIG. 2-3, in multiple configurable windows 1201 . Multiple users may access the interactive content distribution platform 1012 exemplarily illustrated in FIG. 10, using any network enabled or internet enabled computing device 209, for example, laptops 1002 , tablets 1001 , smart phones 308 a , televisions (TVs) 308 b , personal digital assistants 308 c , etc., for simultaneously receiving multiple content data streams 207 of multiple content formats in configurable windows 1201 on their respective display screens 209 a via the graphical user interface (GUI) 1003 of the interactive content distribution platform 1012 exemplarily illustrated in FIG. 10.)

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).



Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:
A1.	Applicant specifically argues about new scope of the claims based upon newly added limitations.
R1.	Examiner notes the new analysis of the claims above to address these concerns.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image3.png
    213
    564
    media_image3.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 20, 2021